Case 3:18-cr-00057-CAR-CHW Document 141 Filed 01/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF GEORGIA
ATHENS DIVISION

UNITED STATES OF AMERICA
Case No. 3:18-CR-57 (CAR)

Vv.

CHANDLER MOORE,

Defendant.

 

 

 

DEPUTY CLERK. U.S. DISTRICT COURT
Mi DISTRICT OF GEORGIA

CHANGE OF PLEA

I, CHANDLER MOORE, having been advised of my constitutional rights, and having had

the charges herein stated to me, and pursuant to a written plea agreement, the terms of which are
subject to acceptance or rejection by the court at such time as the Court has considered a pre-

sentence report, do now hereby plead GUILTY to Count One of the Superseding Information, this

day of Janvier 1S 2020.

 

I also acknowledge the fact that the Court is required to consider any applicable

sentencing guideline when imposing sentence in this case.

 

CHANDLER MOGRE V
DEFENDANT

A~ T_ cel —

ERIC EBERHARDT
ATTORNEY FOR DEFENDANT

 

TAMARA A. JAR
ASSISTANT UNIVED SVATES ATTORNEY
